Title: General Orders, 1 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Wednesday August 1st 1781.
                            Parole. 
                            Countersigns. 
                        
                        For the Day Tomorrow
                        Major General Parsons
                        Lieutenant Colonel Sherman
                        For Picquet Major Morrell
                        Inspector Robinson
                        At a General Court Martial whereof Colonel Putnam is President.
                        Micajah Fay a Soldier in the 5th Massachusetts regiment, and William Connor a soldier of the 3d Massachusetts
                            regiment, both charged with "Desertion" were tried and found guilty of a breach of Article 1st Section 6th of the Rules
                            and Articles of War and sentenced each to receive one hundred Lashes on his bare back.
                        John Car of the Seventh and Whitney Shanway of the eighth Massachusetts regiments, both
                            Charged with "Desertion" were tried and found Guilty as above and sentenced each to receive Fifty Lashes on his naked
                            back.
                        Mark Noble a soldier charged with "Desertion" from the first Massachusetts regiment and reinlisting in the
                            Rhode Island Regiment was tried, found guilty of a breach of the first and third Articles Section 6th of the Rules and
                            Articles of War and sentenced to receive one hundred Lashes on his bare back.
                        Sterling Heath of the second New Hampshire regiment, John Smith and Stephen Atkinson of the first New
                            Hampshire regiment charged with "Desertion and attempting to go to the enemy" being convicted, were sentenced each of them
                            to receive one hundred Lashes on his bare back.
                        James Whitmore soldier in the first New Hampshire Regiment, charged with "Desertion" was tried, convicted and
                            sentenced to receive one hundred Lashes on his bare back.
                        At the same Court Ensign Samuel Thompson of the first New Hampshire regiment charged with "Overstaying his
                            furlough upwards of fifteen months and neglecting and refusing to rejoin his regiment when notified and required so to do
                            by the commanding officer of his regiment was tried agreeably to a Resolve of Congress of December 6th 1779 respecting
                            absent officers.
                        The Court are of opinion the charge against Ensign Samuel Thompson is supported and do sentence him to be
                            cashier’d.
                        The Commander in Chief approves the foregoing sentences and orders them to be carried into execution
                            immediately.
                        The prohibitions against plundering any species of Property from the inhabitants of the Country however
                            unfriendly they may be have been repeated so frequently and in such positive terms that the General flatters himself there
                            is no occasion to give any further cautions to the Army on this Subject; but he has been inform’d that some of the
                            followers of the Army and Volunteers not under the orders of any officers have taken advantage of the Position and
                            movement of the Army in some instances to seize the Property of the inhabitants for their own use.
                        In order, to prevent such practices in future and to be in a situation of rendering service to their Country
                            All Volunteers are to be formed into Companies under the Command of an Officer or Officers appointed by the Authority of
                            their State or the Election of the Company: such Officers will report themselves and the State of their Commands to the
                            Adjutant General.
                        Any persons (except such as comply with the foregoing regulation) found with or without Arms in the front
                            flank or Rear of the army who cannot give a good account of themselves are to be apprehended and committed to the Provost.
                        Whenever any Cattle or horses are taken in action or recaptured in any manner from the Enemy they are in the
                            first instance to be produced to the Waggon master General of the American Army who will take a description of them in
                            writing, noting particularly their natural and Artificial marks: He will keep possession of them untill he has reported
                            the matter to the Quarter master General and received his instructions.
                        All applications of people who have Lost Cattle or horses and suppose them to have been retaken are to be
                            made to the Waggon master General whose Register will supersede the necessity of their being permitted to go in search after
                            them through the different Encampments.
                        The three persons who have been engaged to remain with the Guards to discriminate Characters and to give
                            Passes are to attend at the Orderly Office tomorrow morning.
                        One of the retained Guides will continue constantly with the advanced Corps and may be sent with the scouting
                            Parties whenever the Commanding officer thinks proper.
                        Evening Orders
                        The Court Martial whereof Colonel Henry Jackson is president will assemble tomorrow morning at 10 ô Clock for
                            the trial of Lieutenant Bliss of the Artillery.
                        All Evidences and persons concerned are requested to attend.
                        An Orderly Serjeant from each Division and one from the Artillery to attend the Court.
                    